Per Curiam,
It is not questioned that this case was for the jury, and the only complaint of the appellants is of the excessiveness of the verdict. This was for the court below on a motion for a new trial. In- refusing it the court said: “The testimony in this case was very conflicting and the case was peculiarly for the jury. Nothing has been suggested that would require us to-interfere with the jury’s determination of the weight and value of the evidence. We cannot say the verdict is excessive.” We have not been persuaded that this was an abuse of discretion, and the appeal is, therefore, dismissed.
Judgment affirmed.